IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 42138

STATE OF IDAHO,                                  )   2015 Unpublished Opinion No. 355
                                                 )
       Plaintiff-Respondent,                     )   Filed: February 17, 2015
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
TIMOTHY LYNN FRIEL,                              )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Timothy L. Hansen, District Judge.

       Order denying motion to withdraw admission to probation violation, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; John C. McKinney, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       Timothy Friel pled guilty to statutory rape. I.C. § 18-6101(1). The district court imposed
a unified sentence of eight years, with a minimum period of confinement of two years, and
retained jurisdiction. Following successful completion of his rider, the district court suspended
the sentence and placed Friel on probation. Friel violated the terms of his probation, but the
district court reinstated Friel’s probation and extended its term. Friel admitted to violating his
probation a second time by not completing required sex offender treatment. The district court
revoked probation, ordered the underlying sentence executed, and retained jurisdiction a second
time. Friel did not appeal. Following the second period of retained jurisdiction, the district court

                                                 1
relinquished jurisdiction. Friel appealed the order relinquishing jurisdiction, and we affirmed in
an unpublished opinion. See State v. Friel, Docket No. 40755 (Ct. App. June 4, 2014). Almost a
year after the district court had relinquished jurisdiction to the state Board of Correction, Friel
filed a motion to withdraw his admission to the second probation violation, arguing that the
violation was not willful. The district court denied the motion on the merits. Friel appeals.
       Friel concedes that the district court lacked jurisdiction to rule on the motion to withdraw
his admission to the second probation violation. Nevertheless, he continues to assert that he
should be allowed to withdraw his admission to correct an alleged manifest injustice. In a case
that had virtually identical facts, we determined that the district court did not have jurisdiction to
rule on a motion to withdraw an admission to a probation violation after probation had been
revoked and jurisdiction had been transferred to the Board of Correction. See State v. Fleshman,
144 Idaho 772, 774-75, 171 P.3d 263, 265-66 (Ct. App. 2007). We noted that a district court’s
ability to rule on matters regarding a case, aside from appropriate I.C.R. 35 motions, generally
ends upon relinquishment of jurisdiction to the Board of Correction. Id.; see also State v. Taylor,
142 Idaho 30, 31, 121 P.3d 961, 962 (2005); State v. Petersen, 149 Idaho 808, 811, 241 P.3d
981, 984 (Ct. App. 2010). Here, the district court’s jurisdiction to rule on Friel’s motion to
withdraw his admission to the second probation violation terminated when it relinquished that
jurisdiction to the Board of Correction. Accordingly, Friel’s appeal from the order denying his
motion to withdraw his admission to the second probation violation is affirmed.




                                                  2